[J-4-2020] [MO: Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 NICOLE B., INDIVIDUALLY AND ON                  :   No. 16 EAP 2019
 BEHALF OF N.B.,                                 :
                                                 :   Appeal from the Order of
                      Appellant                  :   Commonwealth Court dated
                                                 :   December 17, 2018 at 868 C.D.
                                                 :   2018 affirming the Judgment entered
               v.                                :   on October 4, 2017 in the Court of
                                                 :   Common Pleas, Philadelphia
                                                 :   County, Civil Division at 3745 April
 SCHOOL DISTRICT OF PHILADELPHIA,                :   Term 2014.
 JASON JOHNSON AND JALA PEARSON,                 :
                                                 :   ARGUED: March 10, 2020
                      Appellees                  :


                                  DISSENTING OPINION

JUSTICE WECHT                                            DECIDED: September 16, 2020
       The Pennsylvania Human Relations Act (“PHRA”), 43 P.S. §§ 951-63, requires

that “[a]ny complaint” alleging discrimination covered by its terms must be filed with the

Pennsylvania Human Relations Commission (“PHRC”) “within one hundred eighty days

after the alleged act.” Id. § 959(h). By invoking that complaint procedure, a complainant

preserves his or her right subsequently “to bring an action in the courts of common pleas

of the Commonwealth based on the right to freedom from discrimination granted by” the

PHRA. Id. § 962(c)(1). Although the failure to timely file a complaint with the PHRC

ordinarily would preclude a complainant from subsequently pursuing litigation in the

courts of common pleas, Clay v. Advanced Computer Applications, Inc., 559 A.2d 917,

918-20 (Pa. 1989), those time limits are “subject to waiver, estoppel and equitable tolling,”

43 P.S. § 962(e). Today’s Majority concludes that the PHRA’s equitable tolling provision

subsumes the age of minority, such that a person alleging discrimination as a child need
not file a complaint within the law’s 180-day time limits. Because I do not share the

Majority’s view that traditional equitable tolling principles inherently encompass tolling

during the period of minority, I respectfully dissent.

       Preliminarily, it appears that Nicole B. (“Mother”) waived the issue of equitable

tolling by not adequately preserving it in the trial court. In her response to the Philadelphia

School District’s (“the District”) summary judgment motion, Mother briefly mentioned

equitable tolling in a discussion focused upon the interplay between the PHRA and the

Minority Tolling Statute (“MTS”), 42 Pa.C.S. § 5533.            See Plaintiff’s Response in

Opposition to Defendant School District of Philadelphia’s Motion for Summary Judgment,

5/4/2017, at ¶103 (“Defendant has raised and this Court has rejected the argument that

the minority tolling provision does not apply to Plaintiff’s PHRA claims on five previous

occasions. The PHRA does specifically provide for equitable tolling.”); Memorandum of

Law in Support of Plaintiff’s Response to Defendant School District’s Motion for Summary

Judgment at 27 (“The Act also specifically provides for equitable tolling. See 43 Pa.[C.S.]

§ 962(e). A narrow interpretation of this equitable provision that precludes minority tolling

would contravene the Act’s directive to liberally construe its provisions to achieve its goal

of eliminating discrimination.”).

       Mother then included the following conclusory statement in her motion to remove

nonsuit following a trial on her son’s claims: “The Court erred in holding that the equitable

tolling exceptions contained in the [PHRA] do[] not encompass Pennsylvania’s minority

tolling provision. Plaintiff preserved this issue by filing a response to Defendant’s Motion

for Nonsuit.”   Plaintiff’s Motion for Post Trial Relief Pursuant to Pa.R.C.P. 227.1 to

Remove Nonsuit for Defendants and/or Grant a New Trial, 8/17/2017, at ¶6. However,

Mother’s response to the District’s motion for nonsuit failed even to mention equitable

tolling. Nor does it appear anywhere in the memorandum of law attached to her motion




                                [J-4-2020] [MO: Todd, J.] - 2
to remove nonsuit, which is a near reproduction of the memorandum that she filed in

opposition to summary judgment, save for the excised portion invoking the PHRA’s

equitable tolling provision. Although the Majority rejects the invocation of the waiver

doctrine here because the District failed to raise it before the Commonwealth Court, Maj.

Op. at 10 n.4, I do not consider Mother’s cursory manner of advocacy sufficient to save

for appellate review a weighty issue that she did not expressly assert in her motion to

remove nonsuit.

       Notwithstanding these waiver concerns, I strongly disagree that subsection

962(e)’s equity exception subsumes considerations of minority. Equitable tolling is “a

long-established feature of American jurisprudence derived from ‘the old chancery rule.’”

Lozano v. Montoya Alvarez, 572 U.S. 1, 10-11 (2014) (quoting Holmberg v. Armbrecht,

327 U.S. 392, 397 (1946)). “Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way.” Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005); see, e.g., Young v. United States, 535 U.S. 43, 53 (2002)

(“[T]olling is inappropriate when a claimant has voluntarily chosen not to protect his rights

within the limitations period.”); Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151

(1984) (“One who fails to act diligently cannot invoke equitable principles to excuse that

lack of diligence.”); McQuiddy v. Ware, 87 U.S. (20 Wall.) 14, 19 (1873) (“Equity always

refuses to interfere where there has been gross laches in the prosecution of rights.”).

       In discussing the doctrine, the United States Supreme Court has cautioned that

such relief should be extended “sparingly.” Irwin v. Dep’t of Veterans Affairs, 498 U.S.

89, 96 (1990). To that end, the High Court has noted that the doctrine appropriately is

invoked where a plaintiff has been “injured by . . . fraud [and] remains in ignorance of it

without any fault or want of diligence or care on his part.” Bailey v. Glover, 88 U.S. (21




                               [J-4-2020] [MO: Todd, J.] - 3
Wall.) 342, 348 (1874). Equitable tolling also has been “allowed . . . in situations where

the claimant has actively pursued his judicial remedies by filing a defective pleading

during the statutory period,” e.g., filing an otherwise timely complaint in the wrong forum.

Irwin, 498 U.S. at 96. And although the High Court has commented that tolling may be

available where “some extraordinary circumstance prevents [a plaintiff] from bringing a

timely action,” Lozano, 572 U.S. at 10, there is a dearth of authority regarding the kinds

of events that would satisfy this amorphous condition, see McQuiddy, 87 U.S. at 19

(“There is no artificial rule on such a subject, but each case as it arises must be

determined by its own particular circumstances.”).

       Here, Mother asserts that her son’s status as a minor, without more, should suffice

to toll the limitations period for the PHRA complaint she belatedly filed on his behalf.

However, she cites no authority from this jurisdiction or any other for the proposition that

the period of minority constitutes an “extraordinary” circumstance, which I take to mean

some event that rises to the level of a force majeure, i.e., something effectively beyond a

diligent party’s control. The Majority notes two decisions from state courts of last resort

permitting equitable tolling upon consideration of minority, neither of which provides much

support for Mother’s position. See Maj. Op. at 16-17 (citing Lafage v. Jani, 766 A.2d

1066, 1073 (N.J. 2001); Wimberly v. Gatch, 635 So.2d 206, 217 (La. 1994)). In Wimberly,

the Supreme Court of Louisiana invoked the doctrine of contra non valentem, which

includes that State’s discovery rule, to suspend the prescription period for a cause of

action arising from sexual abuse of a minor whose parents had no knowledge of, and

could not reasonably discover, the abuse within the limitations period. Wimberly, 635

So.2d at 216. Because an “unemancipated minor does not have the procedural capacity

to sue . . . under Louisiana’s legal framework,” that child’s parents could not bring suit on

his behalf until they discovered his injury, which was well after the prescription period had




                               [J-4-2020] [MO: Todd, J.] - 4
lapsed. Id. Here, by contrast, Mother admits that she discovered her son’s injury well

within the limitations period for filing an administrative complaint with the PHRC, but

inexplicably waited more than two years before taking action. See Fine v. Checcio, 870

A.2d 850, 857 (Pa. 2005) (“Mistake, misunderstanding, or lack of knowledge in

themselves do not toll the running of the statute.”).1

        The Supreme Court of New Jersey’s decision to apply minority tolling to the State’s

Wrongful Death Act in Lafage is particularly inapposite given the considerations unique

to that State that were central to the Court’s decision, namely its historical “distinction

between a procedural statute of limitations and a substantive one.” Lafage, 766 A.2d at

1070.    Pertinently, New Jersey courts traditionally viewed statutes of limitations as

procedural if they “govern[ed] general causes of action, such as tort or contract actions,

that were recognized under the common law.” Id. at 1071; see id. (“The running of a

procedural statute of limitations bars only the remedy, not the right that existed at common

law.”). The Lafage Court began by looking to an early 17th century English statute that,

“among other things, allowed tolling of accrual of a cause of action for personal injuries

until a person was twenty-one years of age,” id. at 1072, and that subsequently “‘was

declared in force in the province of New Jersey in 1728 and re-enacted by the State

Legislature in 1799.’” Id. (quoting O’Connor v. Altus, 335 A.2d 545, 558 (N.J. 1975)). The

Court then observed that “[t]he New Jersey Constitution of 1776 provided that ‘the

common law of England, as well as so much of the statute law, as have been heretofore

practiced in this colony, shall still remain in force, until they shall be altered by a future

law of the legislature.” Id. (quoting N.J. CONST. of 1776, art. XXII). Because minority


1       In Fine, this Court considered whether a statute of limitations could be equitably
tolled under the discovery rule and the doctrine of fraudulent concealment. See Fine, 870
A.2d at 858-61. Mother does not argue that her son’s PHRA claim should be tolled for
either of these reasons.


                               [J-4-2020] [MO: Todd, J.] - 5
tolling for personal injuries predated the promulgation of New Jersey’s Wrongful Death

Act of 1848 by more than fifty years, the Court concluded that the Legislature “reasonably

could have believed that it would be superfluous to include a separate infancy tolling

provision within the” Act itself. Id.

       The Lafage Court then identified a second, independent reason why minority tolling

should apply to the particular statute at issue in that case: unlike the common law of

England, “wrongful death claims were cognizable at common law” in New Jersey. Id. at

1076. The Court explained:

       Four years after the adoption of New Jersey's Constitution of 1844, New
       Jersey adopted its first Wrongful Death Act in 1848. The Act was modeled
       after Lord Campbell’s Act of 1846. That fact is highly significant because
       the common law of England has a constitutional basis in our State. “New
       Jersey's Constitution of 1776 provided that the common law of England (as
       well as so much of the statute law) as was practiced in the colony should
       remain in force until altered by the Legislature (Art. XXII) and the
       Constitution of 1844 provided that the common law (and statute laws) shall
       remain in force until they expired by their own limitation or were altered by
       the Legislature (Art. X, par. 1).” Collopy v. Newark Eye & Ear Infirmary, 141
       A.2d 276 (N.J. 1958); State v. One 1990 Honda Accord, 712 A.2d 1148
       (N.J. 1998); State v. Smith, 426 A.2d 38 (N.J. 1981). In England, no
       common law cause of action for wrongful death existed. Baker v. Bolton,
       170 Eng. Rep. 1033 (Nisi Prius 1808). . . .

       Lord Campbell’s Act of 1846 created a statutory action for wrongful death.
       The preamble to Lord Campbell’s Act of 1846 was a parliamentary
       declaration of what the English common-law rule was at that time. That Act
       created a civil cause of action for deaths that had been caused under
       circumstances that would amount to a felony under the criminal laws.

       Our Act of 1848, however, did not include the preamble contained in Lord
       Campbell’s Act declaring that no cause of action existed at common law for
       wrongful death. In addition, when our Act became law in 1848, the only
       reported cases in American law were those that allowed for the recovery of
       damages for the death of another. . . .



                                [J-4-2020] [MO: Todd, J.] - 6
       Legal historians have concluded that the sole substantial reason why the
       English common law rule disallowed a wrongful death cause of action was
       the felony-merger doctrine. Under the felony-merger doctrine, no civil
       recovery was permitted under the common law for an act that constituted
       both a tort and a felony. The felony was against the Crown and was deemed
       more serious than the tort, and thus the tort was merged into, or pre-empted
       by, the felony. . . . Viewed in its historical context, it becomes apparent that
       when our Legislature adopted our Wrongful Death Act, its failure to include
       the preamble to Lord Campbell’s Act means that our Legislature
       intentionally altered the English common law announced in Baker at the
       time it enacted our Wrongful Death Act in 1848. Stated differently, our Act
       of 1848 left in place the pre-Baker English common law that had been
       adopted at the time of our Constitution of 1776.

Id. at 1076-77 (cleaned up). “The practical effect of recognizing” that New Jersey’s

Wrongful Death Act was a codification of the State’s common law, in the Court’s view,

was “that it provide[d] an independent basis on which to allow equitable tolling” of the

Act’s limitations period. Id. at 1077. In short, because the Act’s statute of limitations was

demonstrably “procedural,” the Court deemed it “indisputably . . . subject to equitable

principles” that predated New Jersey’s statehood by more than half-a-century—e.g.,

minority tolling. Id.

       Pennsylvania, conversely, has never recognized the age of minority as an

equitable consideration per se. In fact, more than two centuries ago, this Court held that

statutes of limitations “bind[] every member of the community,” including minors, unless

the General Assembly expressly provides otherwise. Mobley v. Oeker, 3 Yeates 200,

202 (Pa. 1801). As the Commonwealth Court accurately explained, Pennsylvania courts

consistently have rejected the interchangeability of equitable and minority tolling. Nicole

B. v. Phila. Sch. Dist., 868 CD 2018, 2018 WL 6596377, at *5-6 (Pa. Cmwlth. Dec. 17,

2018). For instance, in DeSantis v. Yaw, 434 A.2d 1273 (Pa. Super. 1981), a minor

plaintiff filed an action in trespass and sought to toll the two-year limitations period under

equitable principles. Although the Superior Court expressed concern that a minor might



                               [J-4-2020] [MO: Todd, J.] - 7
lose his ability to bring a cause of action due to his parents’ failure to timely file a suit, it

found no authority for waiving the statute of limitations based solely upon the plaintiff’s

status as a minor absent specific statutory language imposing that right. The court

concluded that the minor’s claims were linked with those of his parents, and thus were

time-barred. Id. at 1275-77; see also Dalrymple v. Brown, 701 A.2d 164, 170 (Pa. 1997)

(rejecting claim that plaintiff’s repressed memory from childhood injury sufficed to

equitably toll the statute of limitations period for a battery action pursuant to the discovery

rule); Redenz by Redenz v. Rosenberg, 520 A.2d 883 (Pa. Super. 1987) (holding that

minority was not a basis for applying equitable tolling to a negligence claim, which had

accrued before the effective date of the MTS).

       Our General Assembly is presumed to know that exceptions to limitations periods

for minors apply only if it expressly provides for such exceptions. By enacting the MTS,

the Legislature explicitly limited minority tolling to certain time periods (those in

subchapter B of chapter 55 of the Judicial Code) governing the filing periods of certain

acts (civil actions initiated in a court of law). See 42 Pa.C.S. § 5533(a). In a sense, the

MTS occupies the field of most civil actions governed by the Judicial Code. For those

statutes whose limitations periods for civil actions are not covered by subchapter B,

however, the General Assembly made a considered choice to include or exclude minority

tolling. Examples of statutes expressly incorporating minority tolling include the Medical

Care Availability and Reduction of Error Act (“MCARE”) statute of repose, 40 P.S. §

1303.513(c); the Fraud and Abuse Control Act, 62 P.S. § 1409(b)(4)(iii)(D); and the Motor

Vehicle Financial Responsibility Law, 75 Pa.C.S. § 1721(b). But the PHRA was not

similarly treated. Accordingly, the General Assembly plainly signaled its intention not to

expand minority tolling beyond its carefully prescribed confines.




                                [J-4-2020] [MO: Todd, J.] - 8
       Having conspicuously excluded from the PHRA an explicit exception for minors,

the Legislature presumably understood, and therefore intended, that a litigant’s age would

not toll that statute’s limitations period. Yet the Majority treats the absence of minority

tolling from the PHRA as a factor favoring Mother’s expansive formulation of the equitable

tolling doctrine, thus elevating an ordinary fact of life such as age to the level of an

“extraordinary” condition. If equity now encompasses minority, as the Majority’s holding

logically would suggest, what role is left for the MTS? It appears to be superfluous. This

Court should have encouraged Mother to harness the sympathetic circumstances of her

son’s case to persuade the General Assembly to fix the PHRA’s apparent shortcomings

via amendment in adherence with the clear terms of the PHRA. Instead, the Majority

merely bypassed the legislative process to shoehorn Mother’s policy views into the

statute’s formerly narrow equitable exceptions to filing an administrative complaint.

       Such a construction also is contrary to how courts have interpreted the statute of

limitations provision governing the Equal Employment Opportunity Commission

(“EEOC”), the PHRC’s federal counterpart. See 42 U.S.C. § 2000e-5(e). Like the PHRA’s

complaint mechanism, the EEOC’s 180-day time limit for filing a charge under Title VII of

the Civil Rights Act of 1964 is “subject to waiver, estoppel, and equitable tolling.”

Hallstrom v. Tillamook Cty., 493 U.S. 20, 27 (1989) (citing Zipes v. Trans World Airlines,

Inc., 455 U.S. 385, 393 (1982)). But no federal court has held that minority tolling belongs

within the traditional considerations of equity in these circumstances. Of course, while

the federal courts’ interpretation of federal law does not bind this Court’s assessment of

a Pennsylvania statute, those decisions certainly are instructive in the analysis of textually

and structurally analogous federal provisions that served as the model for the statute

under review. See Chmill v. City of Pittsburgh, 412 A.2d 860, 871 (Pa. 1980) (“[T]he

Human Relations Act should be construed in light of ‘principles of fair employment law




                               [J-4-2020] [MO: Todd, J.] - 9
which have emerged relative to the federal (statute).”) (cleaned up). The Majority simply

overlooks that glaring inconsistency.

       Though “we must be cognizant of the consequences of a particular interpretation,”

Pa. Human Relations Comm’n v. Chester Sch. Dist., 233 A.2d 290, 298 (Pa. 1967), it is

difficult to see how the PHRA’s goal of addressing discriminatory practices principally

through conciliation would be better served if those alleging unlawful practices could hold

their claims in abeyance for upwards of eighteen years (plus 180 days) before initiating

the complaint process. But the Majority’s holding ensures that result. Construing the

PHRA to permit protracted tolling inevitably will impair the Commission’s ability to conduct

effective investigations into allegations of discrimination. The PHRA’s time constraints

are no doubt stingy, but no less so than the federal analogue. This is an issue best left

to the General Assembly to address, as it has done in other contexts when presented

with compelling evidence that existing time constraints for filings had the practical effect

of excluding meritorious claims. See, e.g., Act of Oct. 24, 2018, P.L. 894, No. 146

(codified at 42 Pa.C.S. § 9545(b)(2)) (extending the time limits for filing facially untimely

PCRA petitions invoking a time-bar exception from sixty days to one year). The Majority’s

approach today certainly may be creative, but “creativity cannot replace common sense.”

Dalrymple, 701 A.2d at 170. For these reasons, I respectfully dissent.

       Chief Justice Saylor and Justice Donohue join the dissenting opinion.




                              [J-4-2020] [MO: Todd, J.] - 10